Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Three and six months ended September 30, 2011 and 2010 (Unaudited) KEEGAN RESOURCES INC. Condensed Consolidated Interim Statements of Financial Position - Unaudited As at September 30, 2011 and March 31, 2011 Expressed in United States Dollars September 30, March 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Receivables (note 10) Prepaid expenses and deposits Non-current assets: Plant and equipment (Note 4) Mineral interests (Note 5) Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 10) $ $ Non-current Liabilities: Asset retirement provision (note 7) Share purchase warrants (note 14) Total liabilities Shareholders’ Equity Share capital (note 8) Equity reserves (note 9) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments (note 11) Contingencies (note 12) First-time adoption of IFRS (note 16) Approved by the Board of Directors: “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES 1 KEEGAN RESOURCES INC. Condensed Consolidated Interim Statements of Loss - Unaudited Three and six months ended September 30, 2011 and 2010
